UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 10, 2013 Date of Report (Date of earliest event reported) PLURES TECHNOLOGIES, INC. (Exact name of registrant as specified in its Charter) Delaware 1-12312 95-3880130 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5297 Parkside Drive Canandaigua, NY 14424 (Address of principal executive offices) (Zip Code) (585) 905-0554 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off Balance Sheet Arrangement of a Registrant Item 3.02Unregistered Sales of Equity Securities On December 10, 2013, the Registrant borrowed the sum of $300,000 from certain security holders of the Registrant (“Current Loan”).The Current Loan bears interest at 10% per annum.The Current Loan is due and payable at the earlier of (a) a demand made not less than three months after the date of the Current Loan or (b) receipt by the Registrant of financing in an amount sufficient to cover repayment of then existing first and second priority secured debt of the Registrant, as well as the Current Loan and a prior loan (“Prior Loan”) for $120,000 which is presently due and payable. The holders of the Current Loan have received a security interest in all of the assts of the Registrant and its subsidiary, Advanced MicroSensors Corporation, which, through a series of subordination agreements has a second secured position after the Registrant’s senior secured lender. The Current Loan and the Prior Loan, when repaid, would include a fee of 25% of the principal amount thereof.In addition, the Registrant issued warrants in connection with the Current Loan and the Prior Loan to purchase an aggregate of 1,113,000 shares of common stock of the Registrant at $.01 per share for a period of five years. Item 8.Other Events The Registrant is operating on funding which is a bridge to permanent financing.Unless such permanent financing is obtained, of which there can be no assurance, the Registrant will be required to curtail operations. Item 9.01Financial Statements and Exhibits Exhibit 10.1Loan and Security Agreement Exhibit 10.2Subordination Agreement (2% Note Holders) Exhibit 10.3Subordination Agreement (Bridge Loan) Exhibit 10.4Subordination and Intercreditor Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 17, 2013 Plures Technologies, Inc. By:/s/ David R. Smith David R. Smith CEO
